         Case 2:20-cv-01973-RJC Document 16 Filed 02/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARTH NEWMAN,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              C.A. 2:20-CV-01973-RJC
                                                  )
POLLOCK COHEN, LLP, STEVE COHEN,                  )
CHRISTOPHER K. LEUNG, and ADAM                    )
POLLOCK,                                          )
                                                  )
               Defendants.

                            HEARING MEMO/MINUTE ENTRY

Hearing Date: February 11, 2021
Time: 1:30 p.m. – 1:50 p.m.
Type of Conference: Telephonic Status Conference
Reporter: none
Deputy Clerk/Law Clerk: Kathleen Davis (kathleen_davis@pawd.uscourts.gov)


Counsel For Plaintiff                                 Counsel For Defendants

Rachel L. McElroy, Esq.                               Marla N. Presley, Esq.

Orders, Remarks, Instructions

   •   Discussion of pending motion for preliminary injunction and scheduling of hearing in light
       of fact that there is a pending motion to dismiss. Court encourages parties to attempt to
       come to an agreement with respect to concerns raised in preliminary injunction request, i.e.
       possible escrowing of funds. It is hereby ORDERED Counsel shall file a Joint Status
       Report on or before 2/22/21 advising court whether an agreement has been reached and
       plaintiff intends to withdraw the motion for preliminary injunction.

   •   Court will defer scheduling preliminary injunction hearing pending the Joint Status Report.

   •   Should no agreement be reached, the parties have conceded that the Court has sufficient
       briefing on the issue of the Court’s authority to enter a preliminary injunction as to
       plaintiff’s claim for monetary damages.

   •   Plaintiff intends to file Amended Complaint which may moot certain arguments set forth
       in the Motion to Dismiss.
